UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1354



In Re:   MELVIN RAYNARD JONES; MONICA ALEXANDER JONES,

                Debtors.

-----------------------------------------------------

MELVIN RAYNARD JONES,

                Debtor - Appellant,

           v.

NORTH CAROLINA DEPARTMENT OF CHILD SUPPORT ENFORCEMENT, c/o
Virginia Division of Child Support Enforcement,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00564-SGW)


Submitted:   May 29, 2008                     Decided:   June 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Raynard Jones, Appellant Pro Se.   Brian Randall Jones,
VIRGINIA DEPARTMENT OF SOCIAL SERVICES, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Melvin Raynard Jones appeals the district court’s order

affirming the bankruptcy court’s decision denying Jones’ motion to

reopen his bankruptcy case and permit him to file an adversary

proceeding.   We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Jones v. North Carolina Dep’t of Child Supp.

Enforcement, No. 7:07-cv-00564-SGW (W.D. Va. Feb. 26 & Mar. 4,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -